Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sarwar (US PG Pub NO. 2019/0040812) teaches 
A method for detecting a leakage of a high pressure fuel pump of a vehicle, the method comprising: 
after the starting of the engine is turned off, determining, by the controller, whether restarting of the engine occurs by a fuel rail pressure condition in which internal fuel pressure of a fuel rail connected between the high pressure fuel pump and an injector of the engine is less than or equal to reference pressure; 
when the restarting of the engine occurs by the fuel rail pressure condition, determining, by the controller, whether a reference pressure reach time of the internal fuel pressure of the fuel rail is less than or equal to a reference time; and 
however the prior art of record fails to show or adequately teach
turning off, by a controller, starting of an engine of the vehicle based on an idle stop and go (ISG) function of the vehicle; 
when the reference pressure reach time of the internal fuel pressure of the fuel rail is less than or equal to the reference time, storing, by the controller, a number of times of restarting of the engine caused by the fuel rail pressure condition..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747